DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details of the hinges having a plurality of pin hinges and torsion springs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims have antecedent problems along with missing text and minor typographical errors that must be corrected.  The following images show the location of the problems needing corrected.
In claim 1, lines 15-16, the claim is not clear that the “plurality of face mask fastening panels” is the same or different than the panels defining the face mask retaining assembly, i.e., proximal panel, side panels and distal panel.  Please clarify if these are the same panels.  If they are the same, the claim needs to modified to clearly state that.
In claim 1, line 16, “is closer to the user’s arm” is indefinite.  There is no way of determining this distance.  The proximal panel’s location should be defined relative to the other structure of the device.  Also, “the folding action” lacks antecedent basis.  What folding action is this referring to?
In claim 1, line 19, “creates envelope” should be –creates an envelope--.
In claim 1, line 20, “wherein the long edges” should be –wherein the two long edges--.
In claim 1, line 21, “the short edges” should be –the two short edges—and delete “of”.
In claim 1, line 27, “the long edge of the proximal panel” should be –a long edge of the proximal panel--.
In claim 1, line 29, “the long edge of the proximal panel” should be –a long edge of the distal panel--.
In claim 1, line 31, “the closed position” lacks antecedent basis.  What closed position is this referring to?  “the closed position” should be –a closed position--.
In claim 1, line 36, “the each other of when” is indefinite.  What is being claimed? 

In claim 1, line 38, the claim is indefinite as to which plurality of fastening panels is being referred to by the limitation “the plurality of fastening panels”.  Is it the face mask plurality of fastening panels, the plurality of fastening panels  on the proximal and side panels or the plurality of face mask fastening panels recited in line 7 of the claim?
In claim 1, line 40, “the folding edges” and “the folding envelope panel” lack antecedence.
In claim 1, line 41, “the panels” is indefinite.  Which panels is this referring to?  Is it the folding envelope panel, the plurality of fastening panels or the distal panel or the proximal panel or the two side panels?  Also, “the magnets” should be “the plurality of magnets” to provide proper antecedence for the term.
In claim 1, line 42, “the folded panels” lacks antecedence.
In claim 1, line 43, “the side panels” should be –the two side panels-- to provide proper antecedent basis for the limitation.
In claim 2, the limitation “the plurality of face mask fastening panels” is indefinite.  Is it the face mask plurality of fastening panels, the plurality of fastening panels on the proximal and side panels or the plurality of face mask fastening panels recited in line 7 of the claim 1?
In claim 4, line 2, “a first face mask” should be “the first face mask” to provide proper antecedent basis for the term.  In line 4, “the to the” is missing text.
In claim 5, line 2, “the panels” is indefinite.  Which panels are being folded in on each other?  In line 3, “the magnets” should be –the plurality of magnets—to provide proper antecedence for the term.  In line 4, “the folded panels” lacks antecedence.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677